Title: To John Adams from Louisa Catherine Johnson Adams, 12 December 1822 to 13 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					12-13 Dec. 1822
				
				12. December Mrs Frye called today to see me and I went with her to the Kings Picture Gallery and appointed Monday for her to sit to him—Her husband has one of the vilest things I ever saw which was taken by some miserable dauber—it is not fit to adorn a sign post—Had 21 visits and went out to see Mrs Calhoun Mrs Findlay, & Mrs Ingham—The former is a respectable looking elderly Lady the latter a bride and a very pleasing intelligent woman We had a large party to dine, consisting of the Vice President Mr Crawford Mr Thompson Mr Boardman Mr Eaton Mr Brown Col. Johnson Mr Taylor Mr Gilmer Mr Tatnal Mr Rhea Mr Farrelly Col Dwight, Judge McLean Mr Bates Mr Garnet & Mr Newton—It was a strange mixture and once or twice I feared would clash but we got through the dinner very well though I foresee an amazing difficulty during this Winter for the bubble must burst and produce both toil and trouble that will be very difficult to avoid. If Mr A instead of keeping me back when I was a Young Woman had urged me forward I should have better understood the maneuvering part of my situation. But instead of this I find myself almost a stranger to the little arts and intrigues of the world in which I move—Mr Pleasants a most excellent & worthy man is elected Gov. of Virginia very much to the honour of the State Mr John Randolph appeared to be humanized by his journey for we hear nothing of him—Political sparring without any thing very much worth relating at dinner—It is said that the V.P. cannot be brought forward for a higher station but efforts will be made in favour of S.N.Y.13 Com Porter has offered his services to exterminate the Pirates and Congress have voted a large sum to carry on the war which must necessarily be of a dreadful nature—We have already lost one very valuable officer and the loss appears to have Roused a proper spirit How dreadful it is that we can never be urged to proper measures until we have suffered some severe calamity—God I hope will preserve Porter his loss would be a national one and our Navy has been severely despoiled this Summer from bad climates—Went out and paid a number of visits and in the evening went to a Ball at Mrs Browns—Her house is elegantly fitted up and the party was very pleasant The Members of Congress did me the honour to greet me with a flattering welcome and I was much congratulated upon the Recovery of my health if such it can be called who am sick every two days—My Tuesday Evenings appear to have some attractions at least they afford the probable certainty of giving opportunity for amusement throughout all the Winter and this consists to charm—As I do not give dances my reputation is likely to crumble to the dust. We returned home at about eleven oclock The great novelty of the evening were the Mexican Legation who made their first appearance The Minister is a very small man with a true Spanish face & person he does not speak a word of English or French and is likely to find his residence among us very ennuyant The Secretary is a mean looking little man who speaks very bad french and who did not give any strong proofs of Diplomatic discretion, as the first thing he said to me was that he was glad to be sent any where from his own country in its present state which was dreadful as no thing was organized and there was neither Government nor morals—The Minister was very much struck by the beauty of the Ladies more especially of the with elder ones, as in Mexico he says that they become old immediately after having children—He showed me the miniature of his Wife which he wore Round his Neck—she would have accompanied him but the accomodations of the Vessel were not such as would admit of it—There is a priest with him said to be nearly related to the Emperor who is a bad looking man very tall large boned & only one eye & looking much like an inquisitor to our imaginations and odious and disgusting animal There is also a fair handsome looking young man who is an interpreter he has been educated in England and speaks English of course, with facility Mrs Tomkins was of the party but I found her so cold when I spoke to her that I believe she did not recollect me—She is a very fine looking woman—He says he did not bring his daughter because he could not afford it His manners are remarkably pleasing & popular & he is in better training under his Wifes care
				
					
				
				
			